TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00835-CR


Danny Edward Drummond, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 10-245-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Danny Edward Drummond seeks to appeal a judgment of conviction for
robbery.  Pursuant to a plea bargain, he was sentenced as a habitual offender to thirty-five years in
prison with credit for fifty-two days time served.  An appeal by a defendant in a criminal case must
be dismissed unless the record contains a certification that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d).  The trial court has certified that: (1) this is a plea bargain case and
Drummond has no right of appeal, and (2) Drummond waived the right of appeal.  The appeal is
dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

						___________________________________________
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   January 14, 2011
Do Not Publish